Case 2:20-cv-13243-NGE-APP ECF No. 10, PageID.611 Filed 04/13/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


ROBERT MANUEL-GUY MCCOY, #438421,

                     Petitioner,

                                                         CASE NO. 2:20-CV-13243
v.                                                       HON. NANCY G. EDMUNDS

MICHELLE FLOYD,

                Respondent.
____________________________________/

 ORDER DENYING THE MOTION FOR APPOINTMENT OF COUNSEL (ECF No. 2)

       Michigan prisoner Robert Manuel-Guy McCoy (Petitioner”) has submitted a pro

se petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 asserting that he is

being held in violation of his constitutional rights. Petitioner was convicted of assault

with intent to do great bodily harm less than murder following a jury trial in the Hillsdale

County Circuit Court and was sentenced as a fourth habitual offender to 11 to 20 years

imprisonment in 2013. In his pleadings, he raises 14 claims concerning the

effectiveness of trial counsel, the jury instructions, judicial misconduct and the waiver of

his right to testify, an upward sentencing departure, disproportionate sentencing, the

lack of a competency hearing, the conduct of the prosecutor, judicial error and

misconduct, the effectiveness of appellate counsel, cumulative error, the denial of his

motion for relief from judgment, and state court filing errors.

       The matter is now before the Court on Petitioner’s motion for appointment of

counsel. A petitioner has no absolute right to be represented by counsel on federal

habeas review. See Abdur-Rahman v. Michigan Dept. of Corr., 65 F.3d 489, 492 (6th
Case 2:20-cv-13243-NGE-APP ECF No. 10, PageID.612 Filed 04/13/21 Page 2 of 2




Cir. 1995); see also Wright v. West, 505 U.S. 277, 293 (1992) (citing Pennsylvania v.

Finley, 481 U.S. 551, 555 (1987)). “‘[A]ppointment of counsel in a civil case is . . . a

matter within the discretion of the court. It is a privilege and not a right.’” Childs v.

Pellegrin, 822 F.2d 1382, 1384 (6th Cir. 1987) (quoting United States v. Madden, 352

F.2d 792, 793 (9th Cir. 1965)). Petitioner has submitted his habeas petition, but

Respondent has not yet filed an answer or the state court record. Those materials are

due on August 5, 2021. Petitioner’s request is thus premature. Moreover, an initial

review of the habeas petition indicates that appointment of counsel is not necessary.

The Court will bear in mind Petitioner’s request if, upon a more detailed review of the

record, the Court determines that appointment of counsel is necessary. Petitioner need

not file an additional motion. Accordingly, the Court DENIES WITHOUT PREJUDICE

the motion for appointment of counsel.

       IT IS SO ORDERED.


                                            s/ Nancy G. Edmunds
                                            NANCY G. EDMUNDS
                                            UNITED STATES DISTRICT JUDGE

Dated: April 13, 2021




                                              -2-
